

Exhibit 10.1




EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (“Agreement”) is entered into as of November
6, 2018, by and between Allen Parker (“Executive”) and Zillow Group, Inc., a
Washington corporation (the “Company”).
RECITALS
A.The Company wishes to secure the services of Executive as its Chief Financial
Officer pursuant to the terms set forth in this Agreement.
B.Executive wishes to be employed by Company pursuant to the terms set forth in
this Agreement.
C.The Company’s offer of employment pursuant to this Agreement is contingent
upon Executive’s submission to, and successful completion of, the Company’s
background check process.
D.The effective date of this Agreement shall be Executive’s first day of actual
work for the Company (should that date come later in time than the date
Executive signs this Agreement) (“Effective Date”).
E.The Company and Executive intend that Executive’s first day of actual work
will be November 16, 2018 (“Start Date”).
1.
EMPLOYMENT

Executive will report to the Company’s Chief Executive Officer. Subject to
Section 3.4, changes may be made from time to time by the Company in its sole
discretion to the duties, reporting relationships and title of Executive.
Executive will perform the duties as are commensurate and consistent with
Executive’s position as the Company’s Chief Financial Officer and will devote
Executive’s full working time, attention and efforts to the Company and to
discharging the responsibilities of Executive’s position, and such other duties
as may be assigned from time to time by the Company, which relate to the
business of the Company and are reasonably consistent with Executive’s position
(excluding periods of vacation, holidays, illness, incapacity and sick leave).
During Executive’s employment, Executive will not engage in any business
activity that, in the reasonable judgment of the Company’s Chief Executive
Officer, conflicts with the duties of Executive under this Agreement, whether or
not such activity is pursued for gain, profit or other advantage. Executive
agrees to comply with the Company’s standard policies and procedures, including
the Company’s Proprietary Rights Agreement (“Confidentiality Agreement”) and
Mutual Agreement to Arbitrate Claims (“Arbitration Agreement”), both of which
are to be executed by Executive contemporaneously with Executive’s execution of
this Agreement, and with all applicable laws and regulations.


1



--------------------------------------------------------------------------------




2.
COMPENSATION AND BENEFITS

The Company agrees to pay or cause to be paid to Executive, and Executive agrees
to accept in exchange for the services rendered hereunder, the following
compensation and benefits:
2.1     Annual Salary
Executive’s compensation shall consist of an annual base salary in the gross
amount of Five Hundred Forty Thousand dollars ($540,000.00), payable in
accordance with the payroll practices of the Company and subject to applicable
deductions and tax withholdings (“Salary”). Executive’s Salary shall be
reviewed, and shall be subject to change, by the Company’s Board of Directors
(or the Compensation Committee thereof) at least annually while Executive is
employed hereunder.
2.2    Signing Bonus
In connection with his hire and anticipated successful integration into the
Company, Executive shall also receive a signing bonus in the gross amount of One
Million Five Hundred Thousand dollars ($1,500,000.00) (“Signing Bonus”). The
Company will pay the Signing Bonus to Executive in two installments. The first
installment will be a lump sum payment in the gross amount of Seven Hundred
Fifty Thousand dollars ($750,000.00), less applicable deductions and tax
withholdings, made by the Company within thirty (30) days of the Start Date. The
second installment will be a lump sum payment in the gross amount of Seven
Hundred Fifty Thousand dollars ($750,000.00), less applicable deductions and tax
withholdings, made by the Company within thirty (30) days following January 1,
2019; provided that, the second installment of the Signing Bonus shall not be
due or payable to Executive if he has been or is in the process of being
terminated for Cause, or resigned or announced his intention to resign without
Good Reason, by the date when the installment payment would otherwise be
payable. If Executive resigns without Good Reason within twelve (12) months of
Executive’s first day of actual work for the Company, Executive will be
responsible for reimbursing the Company a prorated portion of the Signing Bonus
based on a fraction equal to Executive’s completed days of employment divided by
360; provided that Executive shall not be responsible for any reimbursement
payments if he is terminated without Cause or resigns for Good Reason.
2.3     Bonus and Equity Awards
Executive shall be eligible to participate in the Company’s incentive bonus
plans as may be adopted from time to time by the Board of Directors (or the
Compensation Committee thereof), subject to and in accordance with the terms and
conditions of such plans. Subject to approval by the Board of Directors (or the
Compensation Committee thereof), Executive shall be eligible to receive the
following equity awards (“Awards”) under the Zillow Group, Inc. Amended and
Restated 2011 Incentive Plan or any successor plan thereto (“Plan”):


2



--------------------------------------------------------------------------------




(a)    Within thirty (30) days of the Effective Date, restricted stock units
(“RSUs”) for that number of shares of the Company’s Class C Capital Stock
calculated by dividing $5,250,000 by the average closing price of the Company’s
Class C Capital Stock on the thirty (30) trading days preceding the Effective
Date (“Initial RSUs”), such Initial RSUs to vest and be settled in one (1) share
of Class C Capital Stock for each share subject to the Initial RSUs that vests
in accordance with the vesting schedule set forth in Section 2.3(c) of this
Agreement. The Initial RSUs shall have the terms and conditions as set forth in
a Restricted Stock Unit Award Notice and a Restricted Stock Unit Award Agreement
to be executed by Executive and the Company pursuant to the Plan. To the extent
there is a conflict between this Agreement and the applicable terms of the
Restricted Stock Unit Award Notice and a Restricted Stock Unit Award Agreement,
the applicable terms of this Agreement will govern.
(b)    A nonqualified stock option for the same number of shares of the
Company’s Class C Capital Stock underlying the Initial RSUs (the “Initial
Option,” and together with the Initial RSUs, the “Initial Awards”). The Initial
Option will have a ten (10)-year term (subject to earlier termination in the
event of Executive’s termination of employment), a per share exercise price
equal to the closing price of the Company’s Class C Capital Stock on the date of
grant, and will vest in accordance with the vesting schedule set forth in
Section 2.3(c) of this Agreement. The Initial Option shall have the terms and
conditions as set forth in a Nonqualified Stock Option Grant Notice and a
Nonqualified Stock Option Agreement to be executed by Executive and the Company
pursuant to the Plan. To the extent there is a conflict between this Agreement
and the applicable terms of the Nonqualified Stock Option Grant Notice and a
Nonqualified Stock Option Agreement, the applicable terms of this Agreement will
govern.
(c)    Each Initial Award shall vest as to 25% of the total number of shares
subject to the applicable Initial Award on the one-year anniversary of the
Effective Date. The remainder of each Initial Award shall vest thereafter in
substantially equal installments on a quarterly basis on each of the Company’s
established quarterly vesting dates over the following twelve (12) quarters
(such quarterly vesting dates based on those generally applicable to equity
awards granted under the Plan). Vesting of the Initial Awards shall be subject
to Executive’s continued employment with the Company on an applicable vesting
date.
(d)    Executive will be eligible to participate in the Company’s 2018 year-end
annual review process and will be eligible to receive annual equity awards
beginning in calendar year 2019 and each subsequent year of employment (each, an
“Annual Award”). Executive shall be eligible to receive an Annual Award for
calendar year 2019 with an aggregate grant value of $2,500,000. Executive may
elect to receive the Annual Award for calendar year 2019 in the form of 100%
RSUs, 100% nonqualified stock options or a combination of RSUs and stock options
in 25% increments, in accordance with the Company’s Equity Choice Program. The
maximum number of shares of


3



--------------------------------------------------------------------------------




capital stock of the Company, or any successor company, underlying any elected
RSUs under the 2019 Annual Award shall be determined by dividing (i) the portion
of the $2,500,000 Annual Award elected by Executive to be in the form of RSUs,
by (ii) the average closing price of the Company’s capital stock over the thirty
(30)-day trading period preceding the launch of the year-end review process,
which is expected to occur on approximately January 2, 2019, with any fractional
share rounded to the nearest whole share (0.5 to be rounded up) (“2019 Annual
Award RSUs”). The maximum number of shares of capital stock of the Company, or
any successor company, underlying an elected stock option shall be determined by
multiplying the number of shares subject to the 2019 Annual Award RSUs by three
(3) (e.g., if the Annual Award is granted solely as a stock option). The vesting
schedule, grant date, exercise price and other terms of 2019 Annual Awards shall
be determined by the Company and generally shall be consistent with the
Company’s equity award policies and practices with respect to individuals
serving in comparable positions receiving equity awards in connection with the
annual review process; provided, however, that the 2019 Annual Award will vest
in substantially equal quarterly installments on each of the Company’s
established quarterly vesting dates over the following sixteen (16) quarters
(such quarterly vesting dates based on those generally applicable to equity
awards granted under the Plan).
(e)    Awards shall be subject to applicable deductions and tax withholdings
upon vesting or exercise of the Awards, as applicable. For the avoidance of
doubt, any adjustments to the Awards shall be governed by Section 15 of the Plan
and shall be consistent with adjustments made to other awards outstanding under
the Plan held by the Company’s executive officers.
2.4     Benefits
Executive shall be eligible to participate, subject to and in accordance with
applicable eligibility and other requirements, in such employee benefit plans,
policies, programs and arrangements as are generally provided to the Company’s
similarly situated executives, which shall include, at a minimum, basic health,
dental and vision insurance.
2.5     Vacation and Other Paid Time Off Benefits
Each calendar year, Executive shall be entitled to that number of weeks of paid
vacation per year equal to those provided in accordance with the plans,
policies, programs and arrangements as are generally provided to the Company’s
similarly situated executives. Executive also shall be provided such holidays
and sick leave as the Company makes available to all of its other employees.


4



--------------------------------------------------------------------------------




3.
TERMINATION

3.1    Employment At Will
Executive acknowledges and understands that employment with the Company is
terminable at will and can be terminated by either party for no reason or for
any reason not otherwise specifically prohibited by law. Nothing in this
Agreement is intended to alter Executive’s at-will employment status or obligate
the Company to continue to employ Executive for any specific period of time, or
in any specific role or geographic location. Except as expressly provided for in
this Agreement, upon any termination of employment, Executive shall not be
entitled to receive any payments or benefits under this Agreement other than
unpaid Salary earned through the date of termination and unused vacation that
has accrued as of the date of Executive’s termination of employment that would
be payable under the Company’s standard policy (collectively, the “Accrued
Obligations”). Any Accrued Obligations due under this Agreement shall be paid in
a lump sum on the next regularly scheduled payroll date following the date on
which Executive’s employment terminated
3.2     Automatic Termination on Death or Total Disability
This Agreement and Executive’s employment hereunder shall terminate
automatically upon the death or Total Disability of Executive. “Total
Disability” shall mean a mental or physical impairment of Executive that is
expected to result in death or that has lasted or is expected to last for a
continuous period of twelve (12) months or more and that causes Executive (i) to
be unable to perform his or her material duties for the Company, (ii) to be
unable to engage in any substantial gainful activity, or (iii) to lose legal
capacity. Executive and the Company hereby acknowledge that Executive’s ability
to perform Executive’s duties is the essence of this Agreement. Termination
hereunder shall be deemed to be effective (a) at the end of the calendar month
in which Executive’s death occurs or (b) immediately upon a determination by the
Board of Directors (or the Compensation Committee thereof) of Executive’s Total
Disability. In the case of termination of employment under this Section 3.2,
Executive shall not be entitled to receive any payments or benefits under this
Agreement other than any Accrued Obligations.
3.3     Termination for Cause; Resignation
The Company may terminate Executive’s services and this Agreement for Cause (as
defined in Appendix A), effective immediately upon notice of termination. Upon
termination of Executive’s employment for Cause, or upon Executive’s voluntary
separation from Employment without Good Reason (as defined in Appendix A), all
compensation described herein shall cease as of the termination date, and
Executive shall have no rights to any other compensation or payments under this
Agreement or otherwise, other than any Accrued Obligations.


5



--------------------------------------------------------------------------------




3.4     Termination of Employment Without Cause or for Good Reason
(a)    If (1) the Company terminates Executive’s employment without Cause, or
(2) Executive resigns for Good Reason, then Executive shall be entitled to
receive the below termination payments and benefits; provided, however, that
this Section 3.4(a) shall not apply to, and shall have no effect in connection
with, any termination to which Section 3.2 or Section 3.3 of this Agreement
applies:
(i) any Accrued Obligations;
(ii) COBRA continuation coverage for Executive and his eligible dependents paid
in full by the Company, so long as Executive has not become actually covered by
the medical plan of a subsequent employer during any such month and is otherwise
entitled to COBRA continuation coverage, with such payments for up to a maximum
of six (6) months following the date of termination. After such period,
Executive is responsible for paying the full cost for any additional COBRA
continuation coverage to which Executive is then entitled;
(iii) an amount equal to six (6) months’ Salary, at the rate in effect
immediately prior to termination, payable to Executive in accordance with the
terms below (“Severance Payments”);
(iv) accelerated vesting by an additional twelve (12) months of Executive’s then
outstanding Awards that vest based on Executive’s continued employment or
service; provided, however, that in the event such termination occurs in
connection with or within eighteen (18) months following a Change of Control (as
defined in the Plan), fifty percent (50%) of Executive’s then outstanding Awards
that vest based on Executive’s continued employment or service shall become
vested immediately prior to such termination (subject to any greater
acceleration that applies under the terms of the Plan in the event such Awards
are not assumed or substituted for in a Change of Control); and
(v) an extension of the time period during which Executive may exercise
Executive's then outstanding and vested stock options (taking into account the
accelerated vesting provided in this Section 3.4(a)), until the earlier of (A)
twelve (12) months from the date of termination, or (B) the latest date upon
which such stock options would have expired by their original terms under any
circumstances.
(b)    As a condition to receiving the payments and benefits under this Section
3.4 other than the Accrued Obligations, Executive shall execute (and not revoke
within the applicable revocation period) a general release and waiver of all
claims against the Company, which release and waiver shall be in a form mutually
acceptable to the Company and Executive. Such release and waiver shall be
delivered to the Company no later than the date specified by the Company (which
date shall in no event be later than twenty-one (21) days or forty-five (45)
days, as applicable, after the date on which Executive is presented with the
terms of the release and waiver). In


6



--------------------------------------------------------------------------------




addition, payment of the amounts and benefits under this Section 3.4, other than
the Accrued Obligations, are contingent on Executive’s full and continued
compliance with the Company’s Confidentiality Agreement, as the same may be
amended from time to time.
(c)    Notwithstanding the foregoing, termination of employment by Executive
will not be for Good Reason unless (1) Executive notifies the Company in writing
of the existence of the condition which Executive believes constitutes Good
Reason within thirty (30) days of the initial existence of such condition (which
notice specifically identifies such condition), (2) the Company fails to remedy
such condition within thirty (30) days after the date on which it receives such
notice (the “Remedial Period”), and (3) Executive actually terminates employment
within thirty (30) days after the expiration of the Remedial Period and before
the Company remedies such condition. If Executive terminates employment before
the expiration of the Remedial Period or after the Company remedies the
condition (even if after the end of the Remedial Period), then Executive’s
termination will not be considered to be for Good Reason.
(d)     Subject to Section 3.4(b), Severance Payments under Section 3.4(a)(iii)
shall be paid to Executive through the Company’s normally scheduled payroll
during the six (6) month period commencing within sixty (60) days following the
date on which Executive’s employment was terminated without Cause or Executive
resigned for Good Reason; provided, however, that in the event such sixty
(60) day period begins in one taxable year of Executive and ends in a second
taxable year of Executive, the Company shall not make any Severance Payments to
Executive until the second taxable year. Each such payment shall be treated as a
separate payment for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), including the rules and regulations thereunder
(“Code Section 409A”). Notwithstanding the foregoing, if any payments and
benefits payable pursuant to Section 3.4(a) constitute a “deferral of
compensation” subject to Code Section 409A (after taking into account, to the
maximum extent possible, any applicable exemptions), then the applicable
provisions of Section 13 hereof shall apply.
4.
ASSIGNMENT

This Agreement is personal to Executive and shall not be assignable by
Executive. The Company may assign its rights hereunder to (a) any successor
employer; (b) any other corporation resulting from any merger, consolidation or
other reorganization to which the Company is a party; (c) any other corporation,
partnership, association or other person to which the Company may transfer all
or substantially all of the assets and business of the Company existing at such
time; or (d) any subsidiary, parent or other affiliate of the Company. All of
the terms and provisions of this Agreement shall be binding upon and shall inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.


7



--------------------------------------------------------------------------------




5.
AMENDMENTS IN WRITING

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, or consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and Executive.
6.
NOTICES

Every notice relating to this Agreement shall be in writing and shall be given
by personal delivery, by a reputable same-day or overnight courier service
(charges prepaid), by registered or certified mail (postage prepaid, return
receipt requested) or by facsimile to the recipient with a confirmation copy to
follow the next day to be delivered by personal delivery or by a reputable
same-day or overnight courier service to the appropriate party’s address or fax
number below (or such other address and fax number as a party may designate by
notice to the other parties):
If to the Company:
Zillow Group, Inc.
 
 
 
1301 Second Avenue, Floor 31
 
 
 
Seattle, Washington 98101
 
 
 
Email: legal@zillowgroup.com
 
 
 
Attn: General Counsel
 
 
If to the Executive:
Allen Parker
 
 
 
***
 
 
 
(to address most recently on file with Company)

7.     APPLICABLE LAW
This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to any
rules governing conflicts of laws.


8



--------------------------------------------------------------------------------




8.     ENTIRE AGREEMENT
This Agreement, on and as of the Effective Date, constitutes the entire
agreement between the Company and Executive with respect to the subject matter
hereof, and all prior or contemporaneous oral or written communications,
understandings or agreements between the Company and Executive with respect to
such subject matter are hereby superseded in their entirety, except as otherwise
provided herein. Executive expressly acknowledges that he has contemporaneously
executed, and is bound by, the Confidentiality Agreement and Arbitration
Agreement, during and after his employment with Company.
9.     SEVERABILITY
If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
10.     WAIVERS
No delay or failure by any party hereto in exercising, protecting, or enforcing
any of its rights, titles, interests, or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof.
The express waiver by a party hereto of any right, title, interest, or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance. All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.
11.     HEADINGS
All headings used herein are for convenience only and shall not in any way
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
12.     COUNTERPARTS
This Agreement, and any amendment or modification entered into pursuant to
Section 5 hereof, may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute one and the same
instrument.
13.     CODE SECTION 409A
The Company makes no representations or warranties to Executive with respect to
any tax, economic or legal consequences of this Agreement or any payments or
other benefits provided hereunder, including without limitation under Code
Section 409A, and no provision of this Agreement shall be interpreted or
construed to transfer any liability for failure to comply with Code Section 409A
from Executive or any other individual to the Company


9



--------------------------------------------------------------------------------




or any of its affiliates. Executive, by executing this Agreement, shall be
deemed to have waived any claim against the Company and its affiliates with
respect to any such tax, economic or legal consequences. However, the parties
intend that this Agreement and the payments and benefits provided hereunder be
exempt from the requirements of Code Section 409A, and the rules and regulations
issued thereunder, to the maximum extent possible, whether pursuant to the
short-term deferral exception described in Treasury Regulation Section
1.409A-1(b)(4), the involuntary separation pay plan exception described in
Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To the extent
Code Section 409A is applicable to this Agreement, the parties intend that this
Agreement and any payments and benefits hereunder comply with the deferral,
payout and other limitations and restrictions imposed under Code Section 409A so
as to avoid the imputation of any tax, penalty or interest under Code Section
409A. Notwithstanding anything herein to the contrary, this Agreement shall be
construed, interpreted, operated and administered in a manner consistent with
such intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Agreement to the contrary:
(a)    To the extent Code Section 409A is applicable to this Agreement, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder (a “Separation from Service”), and, for
purposes of any such provision of this Agreement, references to “terminate,”
“termination,” “termination of employment,” “resigns” and like terms shall mean
Separation from Service.
(b)    If Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of Executive’s Separation from
Service, Executive shall not be entitled to any payment or benefit on account of
Executive’s Separation from Service, until the earlier of (1) the date which is
six (6) months after Executive’s Separation from Service for any reason other
than death, or (2) the date of Executive’s death. The provisions of this
paragraph shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Code Section 409A on
Executive. Any amounts otherwise payable to Executive upon or in the six (6)
month period following Executive’s Separation from Service that are not so paid
by reason of this Section 13(b) shall be paid (without interest) as soon as
practicable (and in all events within thirty (30) days) after the date that is
six (6) months after Executive’s Separation from Service (or, if earlier, as
soon as practicable, and in all events within thirty (30) days, after the date
of Executive’s death).




10



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date first set forth above.
    
ALLEN PARKER
 
 
 
 
 
 
 
 
/s/ Allen Parker
 
 
 
 
ZILLOW GROUP, INC.
 
 
 
 
By
/s/ Spencer M. Rascoff
 
 
 
 
Its
Chief Executive Officer









































11



--------------------------------------------------------------------------------




APPENDIX A
DEFINITIONS
Capitalized terms used below that are not defined in this Appendix A have the
meanings set forth in the Executive Employment Agreement (“Agreement”) to which
this Appendix A is attached. As used in the Agreement.
1.    “Cause” means the occurrence of one or more of the following events:
(a) willful misconduct, insubordination or dishonesty in the performance of
Executive’s duties or a knowing and material violation of the Company’s policies
and procedures in effect from time to time which results in a material adverse
effect on the Company;
(b) the continued failure of Executive to satisfactorily perform his duties
after receipt of written notice that identifies the areas in which Executive’s
performance is deficient;
(c) willful actions in bad faith or intentional failures to act in good faith by
Executive with respect to the Company that materially impair the Company
business, goodwill or reputation;
(d) conviction of Executive of a felony or misdemeanor, conduct by Executive
that the Company reasonably believes violates any statute, rule or regulation
governing the Company, or conduct by Executive that the Company reasonably
believes constitutes unethical practices, dishonesty or disloyalty and that
results in a material adverse effect on the Company;
(e) current use by Executive of illegal substances; or
(f) any material violation by Executive of this Agreement or the Company’s
Confidential Information, Inventions, Nonsolicitation and Noncompetition
Agreement.
2.    “Good Reason” means that Executive, without Executive’s express, written
consent, has:
(a)    incurred a material reduction in Executive’s annual Salary or bonus
opportunity (except for reductions in connection with a general reduction in
annual Salary for all executives of the Company by an average percentage that is
not less than the percentage reduction of Executive’s annual Salary);
(b)    suffered a material breach of this Agreement by the Company;
(c)    incurred a material reduction in authority, duties or responsibilities at
the Company or with respect to a termination in connection with a Change of
Control, relative to authority, duties or responsibilities immediately prior to
the Change of Control; or
(d)    been required to relocate more than fifty (50) miles from Executive’s
residence located in the Seattle, Washington area, or in the event the parties
mutually agree that Executive would reside elsewhere, Executive’s then current
place of residence, in order to continue to perform the duties and
responsibilities of Executive’s position (not including customary travel as may
be required by the nature of Executive’s position).


12

